Name: 76/221/EEC: Commission Decision of 30 December 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1976-02-21

 Avis juridique important|31976D022176/221/EEC: Commission Decision of 30 December 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 046 , 21/02/1976 P. 0033 - 0034COMMISSION DECISION of 30 December 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the French text is authentic) (76/221/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 73/438/EEC of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the Grand Duchy of Luxembourg, Whereas under Articles 15 (1) and 16 of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted before 1 January 1974 in one or more of the Member States are, after 31 December 1975, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Grand Duchy of Luxembourg has applied for such authorization in respect of varieties of cereals; Whereas the varieties of oats concerned are of the winter type ; whereas the varieties of maize concerned have an FAO maturity class index of 300 or over ; whereas it is well known that the varieties of winter oats, varieties of durum wheat and varieties of maize which have an FAO maturity class index of 300 or over at present are not yet suitable for cultivation in the Grand Duchy of Luxembourg (Article 15 (3) (c), second case thereof); Whereas therefore the application of the Grand Duchy of Luxembourg in respect of all these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture und Forestry, HAS ADOPTED THIS DECISION: Article 1 The Grand Duchy of Luxembourg shall be authorized to prohibit the marketing in all of its territory of seed or propagating material of the following varieties listed in the 1976 common catalogue of varieties of agricultural plant species: CEREALS 1. Avena sativa L. Crin Noir Maris Osprey 2. Triticum durum L. Appulo Belfuggito Belvedere Conte Morando Eliodoro Lambro Valgiorgio Valsacco (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. 3. Zea mais L. Asgrow ATC 35 A ASX 92 ATC 39 Bled Cargill Aire 504 Cargill Sud 556 Cise X 5 Cise X 7 Coral Dekalb KR 637 Dekalb KR 638 Dekalb XL 14 Dekalb XL 15 A Dekalb XL 44 Dekalb XL 45 A Dekalb XL 61 Dekalb XL 75 Dekalb XL 364 Dekalb XL 640 A Emerald FÃ ¶hn LG 15 Funk's G 44 Funk's G 350 Funk's G 68227 Waxy Funk's G 69930 Funk's G H.O. 605 Funk's G Pilot Golden UC 1900 INRA 361 Lydia Mercurio Mistral LG 13 Morava Nike U 383 NK 53 SP Odra Pag 64 Petula Provence 610 RX 70 RX 80 Star 304 Strength UC 8800 Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. Article 3 The Grand Duchy of Luxembourg shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 30 December 1975. For the Commission G.M. THOMSON Member of the Commission